                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

 JOHN J. SULLIVAN,                                 )
                                                   )
                 Plaintiff,                        )
                                                   )
         V.                                        )              No. 4:18-CV-1578 ACL
                                                   )
 BRADLEY BURD, et al.,                             )
                                                   )
                 Defendants.                       )

                                 MEMORANDUM AND ORDER

        This matter is before the Court on review of prose plaintiff John J. Sullivan's third

amended complaint under 28 U.S.C. § 1915. For the reasons discussed below, the Court will

dismiss without prejudice plaintiff's official capacity claims against all defendants. However,

the Court will direct the Clerk of Court to issue process upon the third amended complaint as to

defendants Brewer, Swan, and John Doe in their individual capacities, on plaintiff's Eighth

Amendment claims.

                                Legal Standard for Initial Review

        Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed informa

pauperis if it is frivolous, is malicious, fails to state a claim upon which relief can be granted, or

seeks monetary relief against a defendant who is immune from such relief. To state a claim for

relief, a complaint must plead more than "legal conclusions" and "[t]hreadbare recitals of the

elements of a cause of action [that are] supported by mere conclusory statements." Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). A plaintiff must demonstrate a plausible claim for relief, which

is more than a "mere possibility of misconduct." Id. at 679. "A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged." Id. at 678. Determining whether a
complaint states a plausible claim for relief is a context-specific task that requires the reviewing

court to draw on its judicial experience and common sense. Id. at 679.

         When reviewing a pro se complaint under 28 U.S.C. § 1915, the Court accepts the well-

pied facts as true, White v. Clark, 750 F.2d 721 , 722 (8th Cir. 1984), and liberally construes the

complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007); Haines v. Kerner, 404 U.S. 519,520

( 1972). A "liberal construction" means that if the essence of an allegation is discernible, the

district court should construe the plaintiffs complaint in a way that permits his or her claim to be

considered within the proper legal framework. Solomon v. Petray, 795 F.3d 777, 787 (8th Cir.

2015). However, even prose complaints are required to allege facts which, if true, state a claim

for relief as a matter of law. Martin v. Aubuchon, 623 F .2d 1282, 1286 (8th Cir. 1980). See also

Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004) (refusing to supply additional facts or to

construct a legal theory for the pro se plaintiff that assumed facts that had not been pleaded).

                                                    Background

         Plaintiff, currently incarcerated at Farmington Correctional Center ("FCC"), brings this

action under 42 U.S.C. § 1983. The allegations of plaintiffs initial complaint (ECF No. 1),

amended complaint (ECF No. 15), and second amended complaint (ECF No. 21) have been

discussed in detail in the Court' s prior orders and need not be repeated here. See ECF Nos. 13, 20,

& 22. In summary, the prior complaints varied in the defendants named but they all focused on

one main incident: the restraint of plaintiff with handcuffs, a waist chain, and a "black box" 1 by

FCC correctional officers who then provided no assistance to plaintiff as he struggled to get into

the transport van to return to FCC after a trip to a local hospital in August 2018.




1 Plaintiff is referring to the practice of using "black box" restraints, as described by one court as "a rectangular

device measuring approximately four inches by three inches" that " [w]hen placed over the chain ofa pair of
handcuffs, it both limits a prisoner' s ability to move his hands, and prevents access to the handcuff's keyholes."
Davis v. Peters, 566 F.Supp.2d 790, 798 (N.D. Ill. 2008).


                                                          -2-
        The Court reviewed plaintiffs prior complaints and supplements pursuant to the Prison

Litigation Reform Act, 28 U.S.C. § 1915, but found the pleadings deficient. However, in light of

the seriousness of plaintiffs allegations and the fact that plaintiff had plead sufficient facts to raise

a legitimate Eighth Amendment question, the Court allowed plaintiff opportunities to amended his

allegations. On April 16, 2019, the Court granted plaintiff a final opportunity to file a third

amended complaint that names one or more directly responsible defendants, who qualify as a

"person" subject to a suit under § 1983. The Court warned plaintiff that his third amended

complaint would again be reviewed under 28 U.S.C. § 1915, and that a failure to comply with the

Court' s instructions would result in the dismissal of this action without prejudice. Plaintiff filed

his third amended complaint on May 16, 2019.

                                     The Third Amended Complaint

        Plaintiff brings his third amended complaint under 42 U.S.C. § 1983 against seven

defendants: (1) FCC correctional officer Brewer; (2) FCC correctional officer Swan; (3) FCC

correctional officer Jenkins;2 (4) FCC correctional officer John Doe; (5) FCC Deputy Warden; (6)

FCC Assistant Warden; and (7) FCC Warden Terri Lawson. Plaintiff sues correctional officers

Brewer, Swan, and John Doe in both their individual and official capacities. However, he sues

correctional officer Jenkins, Deputy Warden, Assistant Warden, and Warden Lawson in their

official capacities only.

        Like his prior complaints, plaintiffs allegations relate to the black box restraint incident

that occurred in August 2018. Plaintiff was taken to a local hospital for medical treatment for a

blood clot in his left leg. For transport back to FCC after treatment, plaintiff was "belly chained,




2 Plaintiff names FCC correctional officer "Jenkins" in all three of his prior complaints, however in his third
amended complaint he names a FCC correctional officer "Jenkeins." ECF No. 23. Based on the allegations of the
third amended complaint, these defendants are one in the same. The Court will use the spelling used in the prior
complaints and orders.


                                                      -3-
ankle shackled, handcuffed, and 'black boxed."' ECF No. 23 at 5. "Officers that were present did

not assist [plaintiff] in any way, shape, or form in getting into the non-handicap accessible van

used for transport." Id. Plaintiff had "to crawl and wiggle his way into the van and onto a seat,"

resulting in numerous injuries. Id.

       Sixty-four-year-old plaintiff alleges that FCC correctional officers Brewer, Swan, and John

Doe were all present when plaintiff struggled for 15-30 minutes to get himself into the transport

van without assistance. Brewer stood outside the van watching plaintiff struggle and provided no

assistance.   Swan, the van driver, sat in the driver' s seat and offered no assistance. FCC

correctional officer John Doe was sent to the hospital by officer Jenkins to put the "black box"

restraint on plaintiff. Plaintiff states that John Doe could have waited until after plaintiff was in

the transport van to put the black box on him, but that John Doe chose to restrain him with the

black box before being loaded into the van. John Doe then watched plaintiff struggle to get into

the van without providing any assistance or removing the black box.

       Plaintiff asserts that FCC correctional officer Jenkins was the "official" who ordered that

the black box be used during transport and that Jenkins was at the prison gate upon plaintiffs

return to FCC from the hospital, in order to confirm its use. Furthermore, plaintiff alleges that

Jenkins responded with "complete indifference" when plaintiff complained to Jenkins about the

way he was restrained with the black box and then provided no assistance into the van. Jenkins

even threatened to punish plaintiff if plaintiff did not stop complaining. ECF No. 23 at 5.

        Plaintiff alleges that FCC Warden Terri Lawson, unnamed FCC Deputy Warden, and

unnamed FCC Assistant Warden are all responsible for his injuries because of "their ability to

verify the qualifications of transport staff as well as to ensure policy is followed with the humanity

of offenders to be kept in mind." ECF No. 23 at 7. Plaintiff also asserts that these FCC officials

incorrectly handled the institution grievances filed by plaintiff on this matter.



                                                 -4-
         As a result of his struggle to get into the van while restrained, plaintiff sustained numerous

injuries including scrapes and bruises to his knees, elbows, forearms, wrists, and hands. Plaintiff

presumes he also experienced an elevated pulse and heart rate. As of May 2019, nine months after

the incident, plaintiff states that he still has bruising, numbness, pain, and possible nerve damage

in his left wrist. 3 ECF No. 23 at 6-7.

         For relief, plaintiff seeks two million dollars in damages.

                                                     Discussion

         The Eighth Amendment's prohibition on cruel and unusual punishment, as applied to States

through the fourteenth amendment, limits the conditions in which a State may confine convicted

criminals. Robinson v. California, 370 U.S. 660 (1962); Rhodes v. Chapman, 452 U.S. 337 (1981).

The Supreme Court has explained this limit as a prohibition on punishments that "involve the

unnecessary and wanton infliction of pain" including those that are "totally without penological

justification." Rhodes, 452 U.S. at 346 (quoting Greggv. Georgia, 428 U.S. 153, 173, 183 (1976)).

         Courts have considered whether the use of black box restraints violates the Eighth

Amendment. The Fifth Circuit held that a prison policy requiring the use of black boxes when

prisoners were being transported outside the prison did not violate the Eighth Amendment. Fulford

v. King, 692 F.2d 11 , 14 (5th Cir. 1982). In so holding, the Fifth Circuit recognized that the black

box caused discomfort but found that the additional security provided by the black box was

justified when prisoners were being transported outside the prison, due to the greater risk of escape

and the reduced number of guards available during transport. Id.                        The discomfort "such as

numbness of the arms and temporary marks" caused by the black box, was distinguished from a



3 Plaintiff states in his third amended complaint that he has not received proper medical care for the injuries he
sustained as a result of the black box restraint incident. These deliberate indifference allegations (and others) were
raised by plaintiff against a FCC nurse and the prison medical department in a separate lawsuit filed by plaintiff in
this Court. See Sullivan v. State of Missouri et al., No. 4: l 8-cv-1816-JMB (filed Oct. 23, 2018). That suit was
dismissed on March 14, 2019, for failure to state a claim for relief. ECF No. 20.


                                                         -5-
situation where the "prisoners are exposed to great pain or [where] any of their discomfort is

occasioned either deliberately, as punishment, or mindlessly, with indifference to the prisoners '

humanity." Id at 14-15.

       The Eighth Circuit expressed its agreement with the Fifth Circuit in a factually similar case

to this one. In Moody v. Proctor, 986 F.2d 239, 240 (8th Cir. 1993), an inmate alleged violations

of his Eighth Amendment rights against defendant correctional officers who had lifted the plaintiff

into a prison van for transport on several occasions while he was restrained with handcuffs and a

black box. According to the plaintiff, he suffered pain and injuries to his wrists. The Eighth

Circuit said it was "persuaded" by the Fifth Circuit' s reasoning in Fulford, and ultimately held that

the procedure of using a black box during transport of prisoners did not constitute cruel and unusual

punishment. Id at 241-42. See also Knox v. McGinnis, 998 F.2d 1405, 1412 (7th Cir. 1993)("The

case law thus fails to delineate a right to be free from the use of the black box or other restrictive

devices while a segregation prisoner is outside the segregation unit."). Based on the circumstances

presented, the appellate court found there was "no evidence that defendants acted maliciously and

sadistically, or with deliberate indifference."    Moody, 986 F.2d at 241-42 (internal citations

omitted).

    1. Official Capacity Claims against all defendants

       Plaintiff brings suit against all seven defendants in their official capacities. These official

capacity claims must be dismissed. Defendants are all employees at FCC, a Missouri

Department of Corrections facility. Naming a government official in his or her official capacity

is the equivalent of naming the government entity that employs the official, in this case the State

of Missouri. Will v. Michigan Dep' t of State Police , 491 U.S. 58, 71 (1989). However, "neither

a State nor its officials acting in their official capacity are ' persons ' under§ 1983." Id As a




                                                  -6-
result, plaintiffs claims against defendants in their official capacities fail to state a claim upon

which relief may be granted and are subject to dismissal.

    2. Individual Capacity Claims against Brewer, Swan, and John Doe

         Plaintiff brings suit against correctional officers Brewer, Swan, and John Doe in their

individual capacities as well. 4 "Liability under§ 1983 requires a causal link to, and direct

responsibility for, the alleged deprivation ofrights." Madewell v. Roberts, 909 F.2d 1203, 1208

(8th Cir. 1990). In order to state a claim under Section 1983 against a government official,

plaintiff must plead that the government official personally violated his constitutional rights.

Jackson v. Nixon, 747 F.3d 537, 543 (8th Cir. 2014) (citing Iqbal, 556 U.S. at 676).

         Here, plaintiff asserts that FCC officers Brewer, Swan, and John Doe 5 were present when

plaintiff was restrained with a belly chain, ankle shackles, handcuffs, and a black box; observed

plaintiff struggle for 15-3 0 minutes to get himself into the van for transport; and failed to offer

any form of assistance to plaintiff. These defendant officers were all personally involved and




4
  On the last page of the filing containing plaintiffs third amended complaint, plaintiff includes a letter written by
an FCC "certified paralegal" who assisted plaintiff in the drafting of his third amended complaint. See ECF No. 23
at 14. In this letter, the paralegal states that"[ w]ithout an order from this court for the [FCC] institution to release
the names and other information needed to properly name all defendants in this matter, [plaintiff] will fail to
properly name all defendants he believes liable." Id. To the extent that this statement implies that plaintiff seeks to
include other John Doe defendants in this matter, this is impermissible. Such defendants are both unidentified and
indeterminate in number. See Estate of Rosenberg v. Crandell, 56 F.3d 35, 37 (8th Cir. 1995) (suit naming "various
other John Does to be named when identified" not permissible). In addition, the third amended complaint contains
no details about how these possible other defendants contributed to the constitutional violation. See Ashcroft v.
Iqbal, 556 U.S. 662, 676 (2009) ("Because vicarious liability is inapplicable to Bivens and§ 1983 suits, a plaintiff
must plead that each Government-official defendant, through the official's own individual actions, has violated the
Constitution"). Therefore, to the extent plaintiff can be understood as attempting to name additional fictitious
parties as defendants, the complaint is legally frivolous and/or fails to state a claim upon which relief can be granted
as to these additional fictitious defendants.

5 The Court notes that plaintiff alleges that FCC refuses to identify correctional officer John Doe by name. ECF No.

23 at 5. In general, fictitious parties may not be named as defendants in a civil action. Phelps v. United States, 15
F.3d 735, 739 (8th Cir. 1994). An action may proceed against a party whose name is unknown, however, if the
complaint makes sufficiently specific allegations to permit the identity of the party to be ascertained after reasonable
discovery. Munz v. Parr, 758 F.2d 1254, 1257 (8th Cir. 1985). In this case, as to defendant John Doe, plaintiff
provides sufficient specific allegations to permit the identity of this John Doe defendant to be named after
reasonable discovery.



                                                          -7-
directly responsible for the embarrassment and injury that plaintiff suffered while trying to get

himself into the van to return to FCC.

       Plaintiff is not simply alleging that the FCC officers' use of the black box during transport

was cruel and unusual punishment. Instead, he argues that use of the black box restraint plus the

lack of assistance or an accessible van for transport, constituted intentionally malicious punishment

or deliberate indifference. The Court finds that plaintiff has plead sufficient facts to raise a

legitimate Eighth Amendment question of whether any of plaintiffs discomfort and pain was

"occasioned either deliberately, as punishment, or mindlessly, with indifference to the prisoners'

humanity." Fulford, 692 F.2d at 14-15. The Court will direct the Clerk to issue process against

defendants Brewer, Swan, and John Doe on plaintiffs Eighth Amendment claims that these

defendants acted maliciously and sadistically, or with deliberate indifference. See Moody, 986

F.2d at 241-42.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs official capacity claims against all

defendants are DISMISSED without prejudice for failure to state a claim. See 28 U.S.C. §

1915(e)(2)(B). Defendants Unknown Jenkins, Unknown Deputy Warden, Unknown Assistant

Warden, and Warden Terri Lawson are DISMISSED from this action without prejudice.

       IT IS FURTHER ORDERED that the Clerk of Court shall issue process or cause

process to issue upon the third amended complaint as to defendants Unknown Brewer, Unknown

Swan, and John Doe, with regard to plaintiffs Eighth Amendment claims brought against these

defendants in their individual capacities. Defendants shall be served with process in accordance

with the waiver agreement the Court maintains with the Missouri Attorney General's Office for

service on Missouri Department of Corrections Employees.




                                                -8-
       IT IS FURTHER ORDERED that an appeal from this partial dismissal would not be

taken in good faith.

       An Order of Partial Dismissal will accompany this Memorandum and Order.




                                                   STEPHEN N. LIMBAUGH,JR.
                                                   UNITED STATES DISTRICT JUDGE


       Dated this   ]i__d___ day of July, 2019.




                                                  -9-
